                   Case 20-11602-BLS       Doc 34    Filed 07/07/20     Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

    In re:                                           Chapter 11

    FACTOM, INC.,1                                   Case No. 20-11602 (BLS)

                                 Debtor.


             NOTICE OF APPEARANCE AND REQUEST FOR SERVICE OF PAPERS

             PLEASE TAKE NOTICE that Silicon Valley Bank (“SVB”) hereby appears in the above-

captioned cases through its co-counsel, Morrison & Foerster LLP and Ashby & Geddes, P.A. and,

pursuant to Rules 2002, 9007 and 9010 of the Federal Rules of Bankruptcy Procedure and 11

U.S.C. §§ 102(1), 342 and 1109(b), requests that all notices given or required to be given in these

cases or any related adversary proceeding and all papers served or required to be served in this

case be given and served upon:

    MORRISON & FOERSTER LLP                         ASHBY & GEDDES, P.A.
    Alexander G. Rheaume, Esq.                      Gregory A. Taylor, Esq.
    John Hancock Tower                              500 Delaware Avenue, 8th Floor
    200 Clarendon Street, Floor 20                  P.O. Box 1150
    Boston, MA 02116                                Wilmington, DE 19899-1150
    Tel: (617) 648-4700                             Tel: (302) 654-1888
    Fax: (617) 830-0142                             Fax: (302) 654-2067
    Email: arheaume@mofo.com                        Email: gtaylor@ashbygeddes.com




             PLEASE TAKE FURTHER NOTICE that this request for notice and service includes

copies of all papers, including, but not limited to, reports, pleadings, motions, applications or

petitions, schedules, plans, disclosure statements, and answering or reply papers filed in these cases

or any related adversary proceeding and that such service be by mailing one copy of each, unless



1
    The Debtor’s mailing address is 13492 Research Boulevard, P.O. Box 643, Austin, Texas 78750. The
    last 4 digits of its taxpayer identification number are 6915.
{01580861;v1 }
                 Case 20-11602-BLS        Doc 34      Filed 07/07/20     Page 2 of 2




otherwise directed by the Court, to the parties listed above.

         PLEASE TAKE FURTHER NOTICE that SVB intends that neither this Notice of

Appearance nor any former or later pleading, claim or suit shall waive (1) the right to have final

orders in non-core matters entered only after de novo review by the United States District Court

for the District of Delaware (the “District Court”), (2) the right to trial by jury in any proceeding

so triable in these cases or any case, controversy or proceeding related to this case, (3) the right to

have the District Court withdraw the reference in any matter subject to mandatory or discretionary

withdrawal or (4) any other rights, claims, actions, defenses, set-offs, or recoupments to which

SVB is or may be entitled under agreements in law or in equity.



Dated: July 7, 2020                          ASHBY & GEDDES, P.A.

                                             /s/ Gregory A. Taylor
                                             Gregory A. Taylor, Esq. (#4008)
                                             500 Delaware Avenue, 8th Floor
                                             P.O. Box 1150
                                             Wilmington, Delaware 19899-1150
                                             Tel: (302) 654-1888
                                             Fax: (302) 654-2067
                                             Email: gtaylor@ashbygeddes.com

                                             -and-

                                             MORRISON & FOERSTER LLP
                                             Alex Rheaume, Esq.
                                             John Hancock Tower
                                             200 Clarendon Street, Floor 20
                                             Boston, MA 02116
                                             Tel: (617) 648-4700
                                             Fax: (617) 830-0142
                                             Email: arheaume@mofo.com

                                             Counsel to Silicon Valley Bank




{01580861;v1 }                                    2
